Citation Nr: 0808811	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-27 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the mouth and mandible. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.S.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to June 
1991.  The veteran had prior active duty service from June 
1971 to March 1975 (unverified).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal following a Board remand of May 2007.  This 
case was originally on appeal from an August 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  

The veteran filed a motion to advance on docket in November 
2005.  In the Board's remand of May 2007, the Board granted 
the veteran's motion.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in November 2005; a 
transcript is of record. 

In a rating decision dated in January 2002, the RO found the 
veteran incompetent to handle disbursement of funds.  In a 
letter dated in January 2002, the veteran appointed his wife, 
M.S., as his fiduciary.  For the purpose of this appeal, the 
term "veteran" includes his fiduciary.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and VA has made reasonable 
attempts to obtain all relevant evidence necessary for an 
equitable disposition of this appeal.  

2.  The competent medical evidence does not establish that 
the veteran's squamous cell carcinoma of the mouth and 
mandible became manifest to a degree of 10 percent or more 
within a year of his discharge from active duty service or 
that it is otherwise medically linked to his active duty 
service.  



CONCLUSION OF LAW

Squamous cell carcinoma of the mouth and mandible was not 
incurred or aggravated during active service, nor may it be 
presumed to have been incurred therein.  §§ 1110, 1112, 1131, 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.303, 3.307, 3.309, 
(2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in January 2004, the 
RO advised the veteran of what the evidence must show to 
establish entitlement service-connected compensation 
benefits.  The RO requested that the veteran provide 
information on his alleged exposure to radiation (microwave 
equipment and other high frequency equipment and electronic 
devices).  The RO provided the veteran with a Radiation Risk 
Activity Information sheet to use a guide in determining what 
information he should provide to VA.  The RO informed the 
veteran what types of records VA was responsible for 
obtaining, and what types of records the veteran was 
responsible for obtaining.  

The RO also essentially requested that the veteran send any 
evidence his possession that pertained to the claim, namely 
by requesting any additional evidence concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  
Specifically, the RO requested that the veteran send any 
treatment records pertinent to his claimed condition.  The RO 
also notified the veteran that he could support his claim by 
providing VA with dates and locations of treatment for the 
claimed conditions, employment physical examination reports, 
pharmacy prescription records, insurance examination reports, 
and statements from persons who knew him in service and know 
of a disability he had in service.  The RO provided the 
veteran with three copies of VA Form 21-4142, Authorization 
and Consent to Release Information, for the veteran to 
complete with healthcare provider information and return to 
the Board.  The veteran failed to respond to this notice or 
submit any completed authorization forms.  

The AOJ, via the Appeals Management Center (AMC), provided 
additional VCAA notice in correspondence dated in May 2007.  
In that letter, the AOJ again notified the veteran what the 
evidence needed to show to establish entitlement to service 
connection for squamous cell carcinoma of the mouth and 
mandible.  The AOJ requested that the veteran complete and 
submit an enclosed VA Form 21-4142 for each health care 
provider so that VA can obtain treatment information on the 
veteran's behalf.  The AOJ specifically requested complete 
addresses of Dr. R., Dr. F., and Dr. D.W.  The AOJ also 
informed the veteran that he may obtain and submit this 
evidence himself.  The AOJ also informed the veteran that 
when service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  The veteran failed to respond to this letter as 
well.  

The Board finds that in issuing these two letters, the AOJ 
has satisfied the notice requirements of the VCAA.  Although 
fully compliant notice was not provided until after the 
initial AOJ decision on appeal, the Board finds the issuance 
of a supplemental statement of the case (SSOC) in December 
2007 remedied any Pelegrini II violation.  As shown in the 
SSOC, the AOJ reconsidered the claim and provided the veteran 
with reasons for the denial after he had opportunity to 
respond to the May 2007 notice.  The veteran, therefore, was 
not prejudiced by the timing error and remanding for further 
development would not likely lead to the submission of 
additional pertinent evidence and would serve no purpose.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records, which included numerous records of dental 
treatment dated from May 1972 to April 1991.  The RO also 
attempted to verify any in-service radiation exposure.  In 
April 2004, the RO requested from the service department the 
veteran's service personnel records to confirm participation 
in a radiation risk activity.  The service department 
responded in July 2004 that such documents were not a matter 
of record.  Instead, the department provided the veteran's 
personnel file with documents detailing the veteran's service 
occupational specialty.    

In addition, VA has made many other attempts to assist the 
veteran in developing his claim.  As noted above, the AOJ on 
two occasions had attempted to obtain more information about 
relevant records from the veteran; the veteran failed to 
provide the requested information.

The veteran has a duty to cooperate with VA's reasonable 
efforts to obtain records from non-federal agencies.  38 
C.F.R. § 3.159(c)(1)(i) (2007).  The cooperation includes 
providing enough information to identify and locate existing 
records.  Without addresses for the claimed providers, VA 
does not have enough information to obtain these records.  
Under these circumstances, VA has no further duty to assist 
the veteran in obtaining these records and the Board finds 
that the AOJ has satisfied the portion of the Board's remand 
requiring such action.   

Finally, the AOJ attempted to provide the veteran with a VA 
examination in compliance with the Board's remand, but the 
veteran failed to report.  According to an entry in the 
claims file, the VAMC scheduled the veteran for a VA 
examination on four different occasions in October and 
November 2007.  According to a handwritten note, VA had to 
cancel the first examination because the veteran's claims 
file was inadvertently sent to the wrong VAMC.  Also 
according to the handwritten note, however, the veteran 
cancelled the second and third VA examinations, which were to 
take place in October 2007 and November 2007.  There was no 
explanation for these cancellations.  The VAMC scheduled the 
veteran a fourth time for a VA examination in November 2007, 
but he failed to report.  

The veteran has not provided VA with good cause as to why he 
failed to report to the second, third, and fourth scheduled 
examinations.  When a veteran, without good cause, fails to 
report to a scheduled examination in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(a)-(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  Id.  

In light of the aforementioned actions taken, the Board finds 
the AOJ's efforts to assist the veteran in developing his 
claim to be reasonable and that no further development is 
required to comply with the statutory duty or the Board's 
remand of December 2004.  Accordingly, the Board will proceed 
with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).
 
Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
a malignant tumor becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2007).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Analysis

In correspondence received in January 2004, the veteran 
asserted that he incurred cancer as a result of exposure to 
high frequency radio waves and microwaves while on active 
duty.  The veteran stated his occupation in service placed 
him in proximity to microwave equipment as well as other high 
frequency equipment and electronic devices.  The veteran's DD 
Form 214 showed that his primary specialties were Telephone 
Switching Technician (13 years and 10 months) and Strategic 
Aircraft Maintenance Technician (6 years and 1 month).  

At the veteran's videoconference hearing, he testified that 
prior to his retirement from active military service, a 
military dentist told him he had a spot in his mouth that 
looked like cancer.  The veteran testified that approximately 
one year after his discharge, he saw a doctor about this 
spot.  The veteran recalled that this doctor, Dr. R., had 
reported the veteran's condition to VA, but that VA refused 
to treat him.  

The veteran's wife, M.S., provided additional details in a 
written statement submitted with the veteran's substantive 
appeal in July 2005.  In that statement, M.S. alleged that 
the veteran had dental work performed at Ellsworth Air Force 
Base (AFB) and that the dentist told the veteran he had an 
"abnormality."  M.S. also reported the veteran saw another 
dentist at McGuire AFB at the time of his retirement who also 
told the veteran he had an abnormality and needed to be seen 
at VA.  M.S. stated that VA refused to see the veteran and 
that he saw Dr. R. instead.  M.S. also referred to an 
accident in Boston, Massachusetts involving high electrical 
charges released during battery installation when the veteran 
was assigned to the 1839th E&I Group.  Apparently, the 
veteran feels this accident contributed to his squamous cell 
carcinoma.  
	
The veteran also submitted statements in an email dated in 
October 2004.  In that message, the veteran stated that VA 
had denied the veteran's claim on the wrong information 
because it considered his claim based on exposure to ionizing 
radiation as the cause of cancer.  Instead, the veteran 
stated he was claiming his cancer resulted from exposure to 
microwave and high frequency equipment.  The veteran also 
provided citations to several published articles purportedly 
linking cancer to high frequency radio waves and microwaves.  

The Board has considered all of the medical evidence, which 
included both service medical records and records from 
private practice providers.  The private medical records 
pertaining to a mouth disorder of any type were from Dr. 
A.R., Nebraska Methodist Hospital, Dr. D.W., and St. Luke's 
Hospital. 

The veteran's service medical records included numerous 
records of periodic dental examinations between May 1972 and 
April 1991.  The Board has thoroughly reviewed each entry, 
but has failed to find any references to potentially 
cancerous abnormalities.  The dental records included 
references to "periodontally hopeless dentition," tooth 
extraction under anesthesia, alveoplasty, spots on the 
mandibular ridge suggestive of sequestrum with purulence, and 
infection.  

The last two records of dental treatment of the veteran's 
active duty service were dated in April 1990 and April 1991.  
The April 1990 entry was from an AFB clinic in Turkey.  
According to that note, the veteran's dentures were adjusted 
at that time.  The April 1991 note, which was from McGuire 
AFB, revealed that the dentist found the veteran's dentures 
appeared to be stable and that soft tissues were within 
normal limits.  Neither dentist made a reference to any 
potentially cancerous abnormalities.  

The post-service medical evidence confirmed that the veteran 
had been diagnosed with squamous cell carcinoma of the mouth 
and mandible, but failed to show that it became manifest to a 
degree of 10 percent or more within a year of his discharge 
or that it was otherwise related to an incident of the 
veteran's service.  Among the records from St. Luke's 
Hospital was a note dated in July 1997 in which Dr. D.S. 
noted the veteran's complaints of dry mouth and tongue.  On 
examination, Dr. D.S. only noted that the tongue was in the 
midline and that the veteran had had no problems with bloody 
nose.  This record provides no support for the veteran's 
claim because nothing in it refers to the presence of a 
potentially cancerous legion or any other objective findings 
suggestive of cancer.  

The remaining medical records similarly fail to support the 
veteran's claim.  In a clinic note dated in November 2003, 
Dr. A.R. reported that the veteran had developed discomfort 
in his mouth and pain on eating over the past two months.  
Then, according to the doctor, the veteran noticed a swelling 
under the mandible.  On examination, Dr. A.R. found a large 
mass involving the right side of the mandible.  Subsequent 
medical records, including a pathology report from Nebraska 
Methodist Hospital of November 2003, confirmed that the mass 
was a squamous carcinoma.  Dr. A.R. reported in a discharge 
summary, dated in December 2003, that the veteran underwent 
surgery for this condition and was discharged post-operative 
day 9 after an uneventful course.  There were no follow-up 
records from Dr. A.R. in the claims file.  The medical 
evidence also included a note from Dr. D.W., dated in January 
2004, in which the doctor stated that the veteran had 
terminal cancer of the head and neck, and that his prognosis 
was 6 months to 1 year.  

Although the medical evidence from Dr. A.R. and Dr. D.W. 
confirmed the diagnosis of the claimed condition, the Board 
does not find this evidence to support the veteran's claim 
for two reasons.  First, neither doctor provided any 
statements pertaining to possible causes or etiologies of the 
disease.  Second, neither doctor provided any statements 
pertaining to how long the veteran had had the disease or 
when it first became manifest.  Dr. A.R.'s note suggests that 
the veteran's squamous cell carcinoma of the mouth and 
mandible had become manifest only two months earlier, which 
was more than a decade after the veteran's active duty 
service.   

Regarding the veteran's statements that he was told in 
service that he had a potentially cancerous abnormality, 
these statements are not supported by the records and the 
Board does not find them to have probative value.  The lack 
of mention in the veteran's service dental records for the 
possibility of cancer and the lack of any relevant medical 
records for more than a decade after the veteran's discharge 
weighs heavily against his claim.  There were numerous 
medical records in the file dating back to shortly after his 
discharge, but none refers to a dental or a mouth condition 
other than the isolated complaint of dry mouth in 1997.  
Accordingly, the Board gives little weight to these 
statements.

The Board declines to give any weight to the veteran's 
opinion that his squamous cell carcinoma of the mouth and 
mandible was a result of in-service high frequency radio 
waves and microwaves.  As a layperson, he has no professional 
expertise.  Lay assertions regarding medical matters such as 
diagnosis or etiology of a disability have no probative value 
because laypersons are not competent to offer medical 
opinions.  Where a claim involves issues of medical fact, 
such as causation or diagnosis, competent medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As for the citations and excerpts of medical literature 
provided by the veteran, they do not pertain to the veteran's 
condition.  Thus, they provide no support for his claim.

Finally, the Board has considered the procedural requirements 
in the VA regulations pertaining to claims based on exposure 
to ionizing radiation.  Pursuant to VA regulations, there are 
several different avenues by which VA can establish 
entitlement to service connection for certain diseases 
claimed as a result of exposure to ionizing radiation.  See 
38 U.S.C.A. §§ 1112(c) (West 2002); 38 C.F.R. §§ 3.309(d), 
3.311 (2007).  Here, the veteran is not seeking entitlement 
to service connection as a result of exposure to ionizing 
radiation (see veteran's statement of October 2004).  Thus, 
these procedural requirements for such a claim are not 
applicable.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for squamous cell carcinoma of the mouth 
and mandible is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


